                                          Case 5:21-mc-80057-VKD Document 3 Filed 03/25/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7

                                   8     IN RE EX PARTE APPLICATION OF                     Case No. 21-mc-80057-VKD
                                         COALITION DEVELOPMENT LIMITED,
                                   9                    Applicant.                         ORDER GRANTING EX PARTE
                                  10                                                       APPLICATION FOR DISCOVERY
                                                                                           PURSUANT TO 28 U.S.C. § 1782
                                  11
                                                                                           Re: Dkt. No. 1
                                  12
Northern District of California
 United States District Court




                                  13
                                              Applicant Coalition Development Limited (“Coalition”) has filed an ex parte application
                                  14
                                       for an order pursuant to 28 U.S.C. § 1782 authorizing service of a subpoena for documents on
                                  15
                                       Google LLC (“Google”). Dkt. No. 1. Although the proposed subpoena is directed to Google,
                                  16
                                       Coalition will use the subpoena to obtain information regarding certain Google accounts it
                                  17
                                       believes its former employees used to misappropriate confidential data belonging to Coalition.
                                  18
                                       Dkt. No. 1-1 at 5–6. Coalition seeks this information in aid of contemplated civil actions in
                                  19
                                       England and India. Dkt. No. 1 ¶ 6.
                                  20
                                              Coalition’s application meets the statutory criteria for an order under 28 U.S.C. § 1782
                                  21
                                       authorizing service of the proposed subpoena on Google. In addition, the factors that inform the
                                  22
                                       Court’s exercise of its discretion under Intel Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241,
                                  23
                                       264–65 (2004) favor authorizing service of the subpoena. Accordingly, for the reasons stated in
                                  24
                                       Coalition’s petition and supporting materials, the Court grants the application and authorizes
                                  25
                                       service on Google of the proposed subpoena attached as Exhibit A to Coalition’s proposed order.
                                  26
                                       Dkt. No. 1-4, Ex. A. For the avoidance of doubt, Coalition may not obtain by means of the
                                  27
                                       subpoena the contents of any communication. See 18 U.S.C. § 2702(a).
                                  28
                                           Case 5:21-mc-80057-VKD Document 3 Filed 03/25/21 Page 2 of 3




                                   1              Coalition also asks the Court to order Google to preserve all evidence relating the Google

                                   2   accounts that are the subject of the subpoena. Given the circumstances described in Coalition’s

                                   3   application, the Court finds good cause for such an order.

                                   4              The Court therefore orders as follows:

                                   5              1.     Google shall preserve all evidence relating to the following Gmail accounts:

                                   6   bangkok20190101@gmail.com; bangkokmc2012@gmail.com; brock60708090@gmail.com; and

                                   7   jc60708090@gmail.com (“the Gmail Accounts”) and all evidence relating to Google applications

                                   8   and accounts associated with the Gmail addresses associated with the Gmail Accounts (“the

                                   9   Google Accounts”). This preservation order shall extend to include all data and information

                                  10   described in Attachment A to the subpoena and all content (emails or otherwise) in the Gmail

                                  11   Accounts and the Google Accounts, including deleted emails or other documents that Google

                                  12   retains.
Northern District of California
 United States District Court




                                  13              2.     Coalition shall serve copies of the subpoena, this order, and Coalition’s application

                                  14   and all supporting materials on Google within 5 calendar days.

                                  15              3.     Within 5 calendar days of service of the subpoena and this order, Google shall

                                  16   notify each of the account holders and account users of the Gmail Accounts and Google Accounts

                                  17   that the requested information is sought by Coalition, and shall serve a copy of this order on each

                                  18   such person.

                                  19              4.     Google and or any person whose information is sought may, within 14 days of

                                  20   receiving notice, file a motion in this Court contesting the subpoena (including a motion to quash

                                  21   or modify the subpoena).

                                  22              5.     Alternatively, any person whose identifying information is sought may, within 14

                                  23   days from the date of the notice, advise Google in writing of any objections he or she has to the

                                  24   disclosure of the information and the bases for any such objections. Within 5 days of receipt of

                                  25   any such objections, Google shall so advise the Court.

                                  26              6.     If any person contests the subpoena or objects to any portion of it, Google shall

                                  27   preserve, but not disclose, the information sought by the subpoena pending resolution of that

                                  28   contest or objection.
                                                                                           2
                                           Case 5:21-mc-80057-VKD Document 3 Filed 03/25/21 Page 3 of 3




                                   1          7.      Any information Coalition obtains pursuant to the subpoena may be used only for

                                   2   purposes of the anticipated actions before a UK or India tribunal, or as required by the laws of the

                                   3   UK and/or India with regards to disclosure, and Coalition may not otherwise disclose such

                                   4   information or use it for any other purpose absent a Court order authorizing such disclosure or use.

                                   5          IT IS SO ORDERED.

                                   6   Dated: March 25, 2021

                                   7

                                   8
                                                                                                    VIRGINIA K. DEMARCHI
                                   9                                                                United States Magistrate Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         3
